 



EXHIBIT 10.33

Summary of 2005 Cash Bonus Plan

All eligible employees, including executive officers, of the Company may receive
performance-based compensation based upon the Company’s achievement of certain
goals, including achievement of specified non-GAAP operating income targets and
software license bookings targets. One half of the aggregate bonus pool
available for employees will be attributable to achievement of each of the two
goals. The amount of the bonus pool that an individual employee may receive is
based upon a percentage of the individual’s base salary and varies by position.
Awards under the 2005 Cash Bonus Plan will be accrued quarterly and paid
semiannually.

 